Citation Nr: 1523467	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-21 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, in a May 2013 rating decision, the RO granted the Veteran's claim for a special monthly pension based on the need for regular aid and attendance or by reason of being housebound.  This action constituted a full grant of the benefits sought, and the claim for special monthly pension based on the need for regular aid and attendance or by reason of being housebound is no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

More recently, in May 2015, he submitted a written statement withdrawing his claim for a heart condition.  The Board therefore is dismissing this claim.  See 38 C.F.R. § 20.204 (2014).


FINDING OF FACT

In a written statement received in February 2015, the Veteran withdrew his claim for chronic bronchitis.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of this claim for a heart condition. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

As already mentioned above, the Veteran submitted a written statement in May 2015 withdrawing this claim.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.

The Veteran's statement is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of this claim.  Since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal with regards to this issue is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).  Accordingly, no further action is warranted by the Board concerning this claim, and the appeal of this claim is dismissed.  Id.  


ORDER

The appeal concerning entitlement to service connection for a heart condition is dismissed since withdrawn.





____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


